DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,377,540. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vovan (US 7,673,767) in view of Huard (US 5,148,937).
Regarding claims 1 and 9, Vovan teaches a container comprising: a container body 4 comprising a neck portion (i.e., top of base wall 13) and an interior, wherein said neck portion defines an opening 7 in said container body 4 that provides access to said interior, and wherein said opening 7 is configured to be covered by a seal 25; and 
a container cap 2 selectively removable from said container body 4, said container cap 2 comprising: a cap body comprising: a cylindrical-shaped side wall 6 having a bottom edge that defines an opening to an interior of said cap body; and 
a top wall portion 3 integrated with said cylindrical-shaped side wall and at least partially enclosing the interior of said cap body; and 
a put away assembly integrated with said cap body, wherein said put away assembly comprises: 
a slot 14 defined in said top wall portion of said cap body.

However, Huard teaches a seal opening assembly having a seal piercing member 25, wherein the seal opening assembly is also used to put the cap on the neck, to put away the cap in a clean and easy to find manner (col. 3, lines 10-15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided side wall 12 (i.e. the portion of the slot that goes inside the container of Vovan), a seal piercing member, for the predictable result of easily removing the protective seal when the container is used for the first time, as taught by Huard. 
Regarding claims 2 and 12, Vovan further discloses said slot 14 being oriented to extend acutely across the top wall portion (fig. 1).
Regarding claim 3, Vovan further discloses said slot 14 being oriented convexly relative to a longitudinal axis 70 of said cap body (fig. 1).
Regarding claim 4, the modified Vovan further discloses said slot 14 is oriented such that said seal piercing member is defined on a peripheral edge of said cap body (fig. 4 of Vovan).
Regarding claims 5 and 14, Vovan further discloses said seal piercing member (i.e., top of sidewall 12) being contoured to be flush with an exterior profile of said top wall portion (fig. 2).
Regarding claims 6 and 15, Vovan further discloses said top wall portion 3 comprises a rounded top edge 5, and wherein an outer surface of said seal piercing 
Regarding claim 8, Vovan further discloses said top wall portion comprises 3 an overmolded grip surface feature 5 (figs. 1-2).  
Regarding claim 10, Vovan further discloses said slot being oriented to define a curved side wall in said top wall portion (fig. 1). Vovan further discloses the curved side wall 10 having a greater radial size than said neck portion (fig. 4).
Regarding claim 11, the modified Vovan further discloses said seal piercing member and said curved side wall 10 are spaced from each other by a distance greater than a thickness of a top edge of said neck portion (fig. 4).
Regarding claim 13, the modified Vovan further discloses said slot 14 being oriented such that said seal piercing member (on sidewall 12) is defined on a peripheral edge of said cap body (fig. 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vovan (US 7,673,767) in view of Huard (US 5,148,937) as applied to claim 1 above, further in view of Abrams (US 4,458,820).
Regarding claim 7, the modified Vovan fails to disclose an instructional guide feature integrally formed on said cap body.  
However, Abrams teaches a cap structure with an instructional guide feature (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Vovan, instructional guide . 

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. 
Applicant argues that Vovan is manufactured in a way that precludes its ability to act as seal piercer. Contrary to applicant’s argument, Vovan’s edge formed by outer wall 5 and peripheral wall 5 is capable of piercing foil 25 if the foil is easily pierceable and not removed before the lid is positioned as shown in fig. 4. Additionally, Huard teaches it was well known to use a member of a cap positioned inside a container when the cap is put away in a clean and easy to find manner, as a piercing member (fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have used that same member of Vovan (i.e., the portion the cap positioned inside the container when the cap is put away) as a piercing member, as taught by Huard, for the easily removing the protective seal when the container is used for the first time, as taught by Huard. 
Applicant further argues that the Office has not demonstrated that the thin-walled injection molded cover of Vovan is also strong enough to pierce the polymer film or foil 25 covering the opening of the base container. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BLAINE G NEWAY/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735